Exhibit 10.1

 

Metropolitan Life Insurance Company, Inc.

Real Estate Investments

425 Market Street, Suite 1050

San Francisco, CA 94105

Phone: 415-536-1050 Fax: 415-536-1098

  

LOGO [g402093g48u25.jpg]

 

Real Estate Investments

August 20, 2012

Via FEDEX and E-MAIL

New Aventine, L.L.C.

200 West Madison

Suite 1700

Chicago, Il 60606

Attention: Jon Stanner

Vice President Finance and Treasurer

 

Re: MetLife Loan

Hyatt Regency at Aventine Hotel

8930 University Center Lane, La Jolla, San Diego County, California 92122

Dear John:

Please refer to (i) that certain Promissory Note dated as of August 31, 2007
made by New Aventine, L.L.C., (“Borrower”) in favor of Metropolitan Life
Insurance Company in the original principal amount of $72,500,000 and (ii) that
certain Promissory Note dated as of August 31, 2007 made by Borrower in favor of
MetLife Bank, N.A. in the original principal amount of $25,000,000.00
(collectively, the “Notes”) for a total loan amount of $97,500,000 (the “Loan”).

The Notes are secured by, among other things, that certain Deed of Trust,
Security Agreement and Fixture Filing (“Deed of Trust”) dated as of August 31,
2007, and recorded on September 4, 2007, as Doc. No. 2007-0583284 in the
Official Recorder’s Office of San Diego County, California and that certain
Assignment of Leases dated as of August 31, 2007, and recorded on September 4,
2007, as Doc. No. 2007-0583285 in the Official Recorder’s Office of San Diego
County, California (the “Assignment”).

The Notes, Deed of Trust and the Assignment were modified by that certain First
Amendment to Deed of Trust, Security Agreement and Fixture Filing dated as of
February 23, 2009 and recorded on February 25, 2009, as Doc. No. 2009-0093614 in
the Official Recorder’s Office of San Diego County, California.

The Deed of Trust and the Assignment encumber a fee estate in certain real
property located in San Diego, California, more particularly described therein,
together with certain other personal property and other property as set forth
therein (the “Property”).

The Notes, Deed of Trust and related Loan Documents, as the context may require,
are hereinafter collectively referred to as “Loan Documents.”



--------------------------------------------------------------------------------

New Aventine, L.L.C.

August 20, 2012

Page 2 of 6

 

The Maturity Date of the Loan is September 1, 2012 (the “Original Maturity
Date’).

In order to provide Borrower with an extension of the Original Maturity Date,
Lender is willing to provide a short-term extension of the maturity date of the
Loan in accordance with and subject to the terms and conditions set forth below
(the “Letter Agreement”).

All capitalized terms used in this Letter Agreement and not otherwise defined
herein shall have the respective meanings set forth in the Loan Documents unless
the context clearly requires otherwise.

1. Extension. Lender and Borrower hereby agree to extend the Loan as of the date
hereof and as set forth in this paragraph upon and subject to all the same terms
and conditions set forth in the Loan Documents. Subject to all of the terms and
conditions of this Letter Agreement, the maturity date for payment of the unpaid
balance of principal and interest under the Loan Documents is hereby extended
from the Original Maturity Date to November 1, 2012 (such latter date being
hereinafter referred to as the “Extended Maturity Date”). The period from the
Original Maturity Date to and including October 31, 2012 is hereinafter referred
to as the “Extended Term”.

2. Interest Rate. During the Extended Term, notwithstanding anything in the
Notes to the contrary, the Interest Rate shall be 5.6% (the “Extended Term
Interest Rate”). Interest at the existing Interest Rate shall be payable on the
first day of the month of September, 2012. From and after September 1, 2012,
interest shall accrue on the Loan at the Extended Term Interest Rate and shall
be due and payable in accordance with the terms of the Loan Documents. The
entire outstanding principal balance of the Loan together with all accrued
interest and all other sums due under the Loan Documents, shall be paid on the
Extended Maturity Date.

3. Other Terms and Requirements. The following are conditions precedent to the
extension contemplated by this Letter Agreement:

(a) The Loan must be current and not in default on the Original Maturity Date In
addition, on the Original Maturity Date the Property must be in material
compliance with all governmental laws, rules, regulations and ordinances.

(b) Please execute this Letter Agreement and return it to the undersigned no
later than August 22, 2012, indicating your agreement to its terms and
conditions. Promptly thereafter but in no event later than August 29, 2012,
Borrower or its counsel shall deliver to Lender, at Borrower’s sole cost and
expense, (i) an endorsement to each of Lender’s title insurance policies
insuring the continued first lien priority of the Deed of Trust, as modified by
this Letter Agreement, and further insuring that there are no liens,
encumbrances or exceptions to title which are not reflected in the existing
title insurance policies, and (ii) such other title endorsements as Lender shall
require. The title companies shall also obtain ratification letters from each of
the existing reinsurers on the loan with respect to the Letter Agreement.



--------------------------------------------------------------------------------

New Aventine, L.L.C.

August 20, 2012

Page 3 of 6

 

(c) Borrower shall pay all premiums for and costs of such title endorsements and
all other out of pocket costs in connection with the matters contemplated by
this Letter Agreement. Lender shall incur no cost or expense in connection with
the matters contemplated by this Letter Agreement.

(d) Upon Borrower’s execution and delivery of this Letter Agreement to Lender,
Borrower shall deliver to MetLife a non-refundable processing fee in the amount
of $2,500 (“Processing Fee”) by wire transfer or cashier’s or certified check
payable to MetLife. Borrower acknowledges that the Processing Fee has already
been earned by Lender and no portion of this fee shall be returned under any
circumstances whatsoever.

(e) The extension of the Original Maturity Date contemplated by this Letter
Agreement shall be of no force or effect unless, no later than August 22, 2012
Borrower executes and delivers to Lender an unmodified original of this Letter
Agreement, which execution and delivery shall indicate Borrower’s acknowledgment
of and agreement to the terms and conditions set forth herein.

4. No Further Extension. LENDER IS ALLOWING ONLY A SHORT TERM EXTENSION TO
NOVEMBER 1, 2012 OF THE ORIGINAL MATURITY DATE AND IN NO EVENT SHALL LENDER HAVE
ANY OBLIGATION TO CONSENT TO A FURTHER EXTENSION OF THE ORIGINAL MATURITY DATE
OR THE EXTENDED MATURITY DATE. LENDER EXPRESSLY RESERVES ALL OF ITS RIGHTS AND
REMEDIES ALLOWED UNDER THE LOAN DOCUMENTS.

5. Conforming Modifications. Subject to the terms of this Letter Agreement: The
Deed of Trust and the other Loan Documents are each hereby modified to provide
that all references therein to the “Note,” the “Deed of Trust” or any other Loan
Document shall be deemed to refer to the Deed of Trust and any such other Loan
Document as amended hereby. The Deed of Trust is hereby modified to provide that
the Deed of Trust secures the Notes, as amended hereby, in addition to and not
in limitation of all other indebtedness and obligations stated in the Deed of
Trust to be secured thereby. It is the intention of the parties hereto that this
agreement shall be deemed to form a part of the Loan Documents that it amends,
and shall constitute a “Loan Document” as referred to herein and therein. Except
as specifically supplemented and amended hereby, the Loan Documents shall each
remain in full force and effect.

6. Non-Impairment. Except as expressly provided herein, nothing contained in
this agreement shall (i) alter or affect any provision, condition or covenant
contained in the Notes, the Deed of Trust or the other Loan Documents or affect
or impair any rights, powers or remedies thereunder, it being the intent hereof
that the provisions of the Notes, the Deed of Trust and the other Loan Documents
shall each continue in full force and effect except as expressly modified
hereby, or (ii) be deemed or construed to be an impairment of the lien of the
Deed of Trust, and the lien of the Deed of Trust shall remain a first lien
encumbering the Property covered by the Deed of Trust.



--------------------------------------------------------------------------------

New Aventine, L.L.C.

August 20, 2012

Page 4 of 6

 

7. Confirmation of Covenants. Borrower hereby confirms each of the covenants,
agreements, representations and warranties and obligations of Borrower set forth
in the Loan Documents, as modified and amended hereby. Borrower acknowledges and
agrees that, if and to the extent that Lender has not heretofore required strict
compliance with the performance of such covenants, agreements and obligations,
such action or inaction shall not constitute a waiver of, or otherwise affect in
any manner, Lender’s rights and remedies under the Loan Documents, as amended
hereby, including the right to require performance of such covenants, agreements
and obligations strictly in accordance with the terms and provisions thereof.
Lender reserves all of its rights and remedies under the Loan Documents and all
of its rights and remedies which it has against any guarantor or endorser of the
Notes.

8. Borrower’s Acknowledgement. Borrower acknowledges and agrees that (i) Lender
is conducting due diligence with respect to Borrower’s loan application for a
new loan to be secured by the Property (the “New Loan”) and is concurrently
negotiating loan documents for the New Loan; (ii) Lender expressly reserves all
of its rights in the loan application; and (iii) Lender has no obligation to
accept the loan application, or close and fund the New Loan and that Lender has
made no assurances that the New Loan will be closed and funded.

9. General. This agreement may be executed in any number of counterparts, each
of which when executed and delivered to Lender will be deemed to be an original,
and all of which, taken together, will be deemed to be one and the same
instrument. This agreement shall be governed by and construed in accordance with
the laws of the State of California. If any court of competent jurisdiction
determines any provision of this agreement or any of the Loan Documents to be
invalid, illegal or unenforceable, that portion shall be deemed severed from the
rest, which shall remain in full force and effect as though the invalid, illegal
or unenforceable portion had never been a part hereof or of the Loan Documents.
On behalf of itself and all of its constituents, Borrower hereby agrees and
consents to the exclusive jurisdiction and venue of the state courts of
California and the federal courts of the United States having territorial
jurisdiction where the Property is located. Borrower agrees to execute such
other documents and instruments reasonably required by Lender to effectuate the
purposes of this Letter Agreement.

 

Very truly yours, METROPOLITAN LIFE INSURANCE COMPANY, a New York corporation
By:  

/s/ Jeffrey Finn

Name:  

Jeffrey Finn

Title:  

Director



--------------------------------------------------------------------------------

New Aventine, L.L.C.

August 20, 2012

Page 5 of 6

 

Agreed to and accepted: This 21st day of August, 2012

 

NEW AVENTINE, L.L.C.,

a Delaware limited liability company

By:   /s/ Jonathan Stanner Name:   Jonathan Stanner Its:   Vice President,
Capital Markets & Treasurer



--------------------------------------------------------------------------------

New Aventine, L.L.C.

August 20, 2012

Page 6 of 6

 

ACKNOWLEDGMENT AND AGREEMENT OF GUARANTOR:

In order to induce Lender to enter into the above agreement, and without
limiting the generality of any provision of the Guaranty dated as of August 31,
2007 by SHC Aventine II, L.L.C., a Delaware limited liability company
(“Guarantor”), Guarantor hereby confirms and agrees that:

 

  1. Guarantor is currently the “Guarantor” under and pursuant to the Guaranty.

 

  2. The Guaranty is unmodified and in full force and effect and there are no
setoffs, defenses or counterclaims against the enforcement of any obligation on
the part of Guarantor thereunder.

 

  3. Guarantor hereby consents to Borrower’s execution and delivery of this
Letter Agreement and agrees that this Letter Agreement and the Loan Documents,
as modified by this Letter Agreement, are and shall be included within the
defined term “Loan Documents” as that term is used throughout the Guaranty.

Dated: August 21, 2012

 

SHC AVENTINE II, L.L.C.,

a Delaware limited liability company

By:  

/s/ Jonathan Stanner

Name:  

Jonathan Stanner

Its:  

Vice President, Capital Markets & Treasurer